Exhibit 10.2
AMENDMENT NUMBER ONE
TO THE
NAVIGANT CONSULTING, INC.
DIRECTORS’ DEFERRED FEES PLAN
     WHEREAS, Navigant Consulting, Inc., a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Navigant Consulting,
Inc. Directors’ Deferred Fees Plan (the “Plan”);
     WHEREAS, pursuant to Section 10.2 of the Plan, the Board of Directors of
the Corporation (the “Board”) has the authority to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective
as of January 1, 2009, as follows:
     1. Article II hereby is amended to add the following new definition
therein:
         “Code” means the Internal Revenue Code of 1986, as amended.
     2. The term “Termination Date” in Article II hereby is amended in its
entirety to read as follows:
“Termination Date” means the date on which a Non-Employee Director experiences a
“Separation from Service” within the meaning of U.S. Treasury Regulation
§1.409A-1(h).
     3. Section 4.1 hereby is amended to (i) delete the phrase “or has been
elected to the Board on the date such election is made” as it appears in the
last sentence thereof and (ii) add the following new sentence at the end
thereof:
Any Non-Employee Director who newly is elected as a Non-Employee Director and
who was not a Non-Employee Director at any time during the twenty-four month
period prior to the commencement of his or her term, may make a Deferral
Election within thirty (30) days following the commencement of his or her term.

 



--------------------------------------------------------------------------------



 



     4. Section 7.1 hereby is amended in its entirety to read as follows:
          7.1 Time and Method of Payment. Payment of a Non-Employee Director’s
Deferral Account shall be made in a single lump sum or in installments as
elected by the Non-Employee Director at the time he or she makes the Deferral
Election pursuant to Article IV. If a Non-Employee Director’s Deferral Account
is payable in a single lump sum, the payment shall be made, subject to
Section 10.6, on the first business day of the Plan Year following the
Termination Date (the “Distribution Date”). If a Non-Employee Director’s
Deferral Account is payable in installment payments, then the Non-Employee
Director’s Deferral Account shall be paid in substantially equal annual
installments over the period, not longer than 10 years, as elected by the
Non-Employee Director at the time he or she makes the Deferral Election pursuant
to Article IV, and, subject to Section 10.6, commencing on the Distribution
Date.
     5. Section 8.1 hereby is amended to replace the phrase “or in such other
form designated by the Board in its sole discretion” as it appears at the end
thereof with the phrase “pursuant to Section 7.1”.
     6. Section 10.3 hereby is amended to add a proviso at the end thereof to
read as follows:
; provided, however, that the application of any benefits under this
Section 10.3 shall not result in the acceleration of the timing of any payments
under this Plan in violation of Section 409A of the Code.
     7. Section 10.4 hereby is amended in its entirety to read as follows:
          10.4 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall
consist of the amounts of the Deferral Account of a Non-Employee Director that
are not distributed because of the Board’s inability, after a reasonable search,
to locate a Non-Employee Director or his or her Beneficiary, as applicable. If,
as of the Latest Payment Date, the Board is unable to make a payment of all or a
portion of the Deferral Account, then the unclaimed amounts shall be forfeited.
These forfeitures will reduce the obligations of the Company under the Plan and
the Non-Employee Director or Beneficiary, as applicable, shall have no further
right to his Deferral Account. For this purpose, the Latest Payment Date shall
be the latest date on which a Deferral Account, or portion thereof, as
applicable, may be paid to the Non-Employee Director or the Beneficiary, as
applicable, without the imposition of excise taxes under Section 409A of the
Code.
     8. Article X hereby is amended to add a new Section 10.6 to read as
follows:

2



--------------------------------------------------------------------------------



 



     10.6 Section 409A of the Code. This Plan is intended to meet the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistent with that intent. In the event that any amounts due cannot be paid on
a date specified in this Plan, such amounts shall be paid as soon thereafter as
is practicable in accordance with U.S. Treasury Regulation §1.409A-3(d),
relating to administrative delays. Notwithstanding any other provision of this
Plan, if the Non-Employee Director is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code on the Termination Date, then no such
payment shall be made during the period beginning on the Termination Date and
ending on the date that is six months following the Termination Date or, if
earlier, on the date of the Non-Employee Director’s death, if the earlier making
of such payment would result in tax penalties being imposed on the Non-Employee
Director under Section 409A of the Code. The amount of any payment that would
otherwise be paid to the Non-Employee Director during this period shall instead
be paid to the Non-Employee Director on the first business day following the
date that is six months following the Termination Date or, if earlier, the date
of the Non-Employee Director’s death. In the event that the Plan does not comply
with Section 409A of the Code, the Company may amend the terms of the Plan as
may be necessary or appropriate to avoid the imposition of penalties on the
Non-Employee Directors pursuant to Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Navigant Consulting, Inc. does hereby adopt this
amendment to the Directors’ Deferred Fees Plan, effective as of January 1, 2009.

                     
 
                                Navigant Consulting, Inc.
 
                   
Date: December 19, 2008
      By:    /s/ William M. Goodyear    
 
                   
 
          Title:   Chairman and Chief Executive Officer    
 
                   
ATTEST
                   
 
                    /s/ Monica M. Weed                              
Corporate
  Secretary                

4